Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/022 has been entered.

Response to Amendment
The amendment filed on 09/01/2022 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1-2, 9-12, 19-20 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.
Claims 21-24 have been added.

DETAILED ACTION
This action is responsive to application No. 17060852 filed on 10/01/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election with traverse of claims 1-2, 7-12, 17-20 in the reply filed on 11/30/2021 is acknowledged.
Claims 7-8, 17-18 are also withdrawn from consideration as they depend on withdrawn claims 6 and 16.
The applicant argues that there is no undue search burden as the species have not been demonstrated to have different classification.
The examiner would like to note that the generic trench gate transistor (species I) is classified in H01L29/4236 and as an example species II with different gate electrode shape is classified in H01L21/823437, H01L21/823456 etc. Furthermore as discussed in the restriction requirement, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. The restriction requirement is maintained.

Claim Rejections - 35 USC § 112
The 112 rejection has been withdrawn in view of the amendment.


Double Patenting
The double patenting rejection is held in abeyance pending resolution of 112/prior art rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 2013/0330896) in view of Laven et al. (US 2018/0061644).
Regarding Independent claim 1, Miyahara et al. teach a SiC device comprising:
a first-conductivity-type semiconductor layer (Fig. 1, elements 1-5) of a first conductivity type and having a first main surface and a second main surface; 
a first semiconductor region of a second conductivity type (Fig, 1, element 5) selectively provided in a surface layer at the first main surface of the first-conductivity-type semiconductor layer; 
a second semiconductor region (Fig. 1, element 1) of the first conductivity type, the second semiconductor region being provided at the second main surface of the first-conductivity-type semiconductor layer; 
a third semiconductor region (Fig. 1, element 4) of the first conductivity type selectively provided in the first semiconductor region; 
a gate insulating film (Fig. 1, element 7) provided at an inner wall of the trench and in contact with a region of the first semiconductor region between the first-conductivity-type semiconductor layer and the third semiconductor region; 
a gate electrode (Fig. 1, element 8) provided on an inner side of the gate insulating film in the trench, the first semiconductor region being provided on an outer side of the gate insulating film across the gate electrode ; 
a first electrode (Fig. 1, element 9) electrically connected to the first semiconductor region and the third semiconductor region; and 
a second electrode (Fig. 1, element 11) electrically connected to the second semiconductor region, 
wherein the gate insulating film has a total area in an active region of the semiconductor device so that when a negative voltage is applied to the gate electrode a gate leak current that flows is limited to less than 2x10-1A and the gate leak current is limited to less than 3.7x10-6A/m2 and the negative voltage relative to a potential of the first electrode (The Miyahara reference has a total area of the gate insulating film due to the specific manufacturing processes they use, accordingly, the prior art does read on the broad limitation “total area” as there is no defined value. Furthermore, the structure of the gate insulating film of Miyahara has the same structure as the instant application, therefore the intended use/functionality would be the same. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)).
Miyahara et al. do not explicitly disclose a trench having a depth of about 1 µm to 2µm from the surface area of an active region of the semiconductor device.
Laven et al. teach a SiC device comprising a trench having a depth of about 1 µm to 2µm (paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Miyahara et al. according to the teachings of Laven et al. with the motivation to provide a gate trench with a specified depth (paragraph 0027).
Regarding claim 2, Miyahara et al. teach wherein positive voltage applied to the first electrode is limited in magnitude to 3V or lower relative to a potential of the gate electrode (This is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Miyahara reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Miyahara can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)).
Regarding claim 21, Miyahara et al. modified by Laven et al. teach wherein a width of a bottom of the trench is about 0.5µm to 1 µm (paragraph 0027 of Laven).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 2013/0330896) in view of Laven et al. (US 2018/0061644) and further in view of Deierlein (US 4,937,722).
Regarding claims 9, Miyahara et al. modified by Laven et al. teach all of the limitations as discussed above.
Miyahara et al. modified by Laven et al. are silent with respect to the provision of wherein a gate leak current is limited by a load connected to the gate electrode.
Before the effective filling date of the invention it was well known in the art to limit gate leak current by a load connected to the gate electrode as shown by Deierlein in Col. 4, lines 59-68, Col. 5, line 1. The examiner would further like to note that the recitation “gate leak current is limited” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claim 10, Miyahara et al. modified by Laven et al.  and Deierlein teach wherein the load is a resistor, a capacitor, or an inductor (Col. 4, lines 59-68, Col. 5, line 1 of Deierlein).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 2013/0330896) in view of Laven et al. (US 2018/0061644) and further in view of Yang et al. (US 2017/0329024).
Regarding claim 22, Miyahara et al. modified by Laven et al. teach all of the limitations as discussed above.
Miyahara et al. modified by Laven et al. do not explicitly disclose wherein a surface area of the active region is about 60% to 70% of the semiconductor device.
Yang et al. teach a semiconductor device wherein the ratio/percentage of the surface area to active region can be varied (paragraph 0067-0069). Accordingly, the surface area to active region ratio/percentage is an art recognized variable. It would have been obvious to one of ordinary skill in the art, to optimize the surface area to active region ratio/percentage and arrive at the claim 22 limitation. With respect to the limitations of Claim 22, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the surface area to active region ratio/percentage through routine experimentation and optimization to obtain optimal or desired device performance because the surface area to active region ratio/percentage is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Claims 11-12, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 2013/0330896) in view of Laven et al. (US 2018/0061644) and further in view of Shiomi (US 2017/0133504).
Regarding Independent claim 11, Miyahara et al. teach a SiC device comprising:
a first-conductivity-type semiconductor layer (Fig. 1, elements 1-5) of a first conductivity type and having a first main surface and a second main surface; 
a first semiconductor region (Fig. 1, element 5) of a second conductivity type selectively provided in a surface layer at the first main surface of the first-conductivity-type semiconductor layer; 
a second semiconductor region (Fig. 1, element 1) of the first conductivity type, the second semiconductor region being provided at the second main surface of the first-conductivity-type semiconductor layer; 
a third semiconductor region (Fig. 1, element 4) of the first conductivity type selectively provided in the first semiconductor region; 
a gate insulating film (Fig. 1, element 7) provided provided at an inner wall of the trench and in contact with a region of the first semiconductor region between the first-conductivity-type semiconductor layer and the third semiconductor region;
a gate electrode (Fig. 1, element 8) on an inner side of the gate insulating film in the trench, the first semiconductor region being provided on an outer side of the gate insulating film across from the gate electrode;
a first electrode (Fig. 1, element 9) electrically connected to the first semiconductor region and the third semiconductor region; and 
a second electrode (Fig. 1, element 11) electrically connected to the second semiconductor region, 
Miyahara et al. do not explicitly disclose a trench having a depth of about 1 µm to 2µm from the surface area of an active region of the semiconductor device and wherein the gate insulating film has a thickness of at least approximately 72 nm so that when a negative voltage applied to the gate electrode is limited to -3V or higher relative to a potential of the first electrode, an electric field applied to the gate insulating film is limited to 0.42MV/cm or lower 
Laven et al. teach a SiC device comprising a trench having a depth of about 1 µm to 2µm (paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Miyahara et al. according to the teachings of Laven et al. with the motivation to provide a gate trench with a specified depth (paragraph 0027).
Miyahara et al. modified by Laven et al. do not explicitly disclose wherein the gate insulating film has a thickness of at least approximately 72 nm so that when a negative voltage applied to the gate electrode is limited to -3V or higher relative to a potential of the first electrode, an electric field applied to the gate insulating film is limited to 0.42MV/cm or lower.
Shiomi et al. teach a silicon carbide vertical MOSFET comprising a gate insulating layer with a thickness of 90 nm. As disclosed by Shiomi et al., the thickness of a gate insulating layer is a result effective variable and known in the art to have various thickness ranges. Therefore it would be a prima facie case of obviousness to modify the spacer thickness of Miyahara et al. according to the thickness of Shiomi et al. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05. 
Miyahara et al. modified by Laven et al. and Shiomi et al. has the same structure as the instant application, therefore the intended use/functionality would be the same. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963).
Regarding claim 12, Miyahara et al. modified by Lavne et al. and Shiomi et al. teach wherein a thickness of the gate insulating film is thicker than 72 nm (Shiomi et al. teach a silicon carbide vertical MOSFET comprising a gate insulating layer with a thickness of 90 nm. As disclosed by Shiomi et al., the thickness of a gate insulating layer is a result effective variable and known in the art to have various thickness ranges. Therefore it would be a prima facie case of obviousness to modify the spacer thickness of Miyahara et al. according to the thickness of Shiomi et al. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05).
Regarding claim 23, Miyahara et al. modified by Lavne et al. and Shiomi et al.  teach wherein a width of a bottom of the trench is about 0.5µm to 1 µm (paragraph 0027 of Laven).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 2013/0330896) in view of Laven et al. (US 2018/0061644) and in view of Shiomi (US 2017/0133504) and further in view of Deierlein (US 4,937,722).
Regarding claim 19, Miyahara et al. modified by Laven et al. and Shiomi et al. teach all of the limitations as discussed above.
Miyahara et al. modified by Laven et al. and Shiomi et al. are silent with respect to the provision of wherein a gate leak current is limited by a load connected to the gate electrode.
Before the effective filling date of the invention it was well known in the art to limit gate leak current by a load connected to the gate electrode as shown by Deierlein in Col. 4, lines 59-68, Col. 5, line 1. The examiner would further like to note that the recitation “gate leak current is limited” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claim 20, Miyahara et al. modified by Laven et al. and Shiomi et al. and Deierlein teach wherein the load is a resistor, a capacitor, or an inductor (Col. 4, lines 59-68, Col. 5, line 1 of Deierlein).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 2013/0330896) in view of Laven et al. (US 2018/0061644) and in view of Shiomi (US 2017/0133504) and further in view of Yang et al. (US 2017/0329024).
Regarding claim 24, Miyahara et al. modified by Laven et al. and Shiomi et al. teach all of the limitations as discussed above.
Miyahara et al. modified by Laven et al. and Shiomi et al. do not explicitly disclose wherein a surface area of the active region is about 60% to 70% of the semiconductor device.
Yang et al. teach a semiconductor device wherein the ratio/percentage of the surface area to active region can be varied (paragraph 0067-0069). Accordingly, the surface area to active region ratio/percentage is an art recognized variable. It would have been obvious to one of ordinary skill in the art, to optimize the surface area to active region ratio/percentage and arrive at the claim 24 limitation. With respect to the limitations of Claim 24, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the surface area to active region ratio/percentage through routine experimentation and optimization to obtain optimal or desired device performance because the surface area to active region ratio/percentage is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813